Title: To Alexander Hamilton from Vicomte de Noailles, 20 May 1800
From: Noailles, Vicomte de
To: Hamilton, Alexander


Philadelphie le 20 may 1800
Mon cher Hamilton
l’étendu du pas pour l’infanterie francoise a été fixée à deux pieds (2 pieds 2 pouces anglois) comme celle que l’homme d’une taille moyenne peut parcourir avec le plus de facilité dans tout espece de terrain. si l’on traverse une terre labourée ou un terrain ou il se rencontre des inégalités l’on ne peut sans une extreme fatigue couvrir un plus grand espace, en outre le pas plus long determine le haut du corps en arriere et la troupe qui seroit assujèti a faire des pas de 2 pieds 3 pouces ne pourroit pas soutenir une marche aussi longue que celle qui ne feroit le pas que de deux pieds. ce sont d’apres ces observations que les differentes instructions de l’infanterie et l’ordonnance de 1792 ont constamment reglé le pas de deux pieds.
Si je puis vous donner quelques renseignements je le ferai avec plaisir. agrées l’assurance de mon tendre attachement.
Noailles.
